Citation Nr: 1106769	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric disability 
(claimed as depression).  

2. Entitlement to service connection for residuals of a 
hysterectomy.

3. Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of fallopian tube 
surgery, resection and reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1976 to September 1983, with subsequent Reserve service from 1985 
to 2002.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a psychiatric disability 
and hysterectomy and declined to reopen the claim of service 
connection for residuals of fallopian tube surgery.  

In March 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  At the hearing, the Veteran sought, and was 
granted, a 60 day abeyance period for the submission of 
additional evidence.  38 C.F.R. § 20.709.  That period has 
lapsed; no additional evidence was received.
  
The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on her part is 
required. 




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

At the outset the Board notes that the Veteran had service in the 
Airforce Reserve after she was discharged from active duty.  The 
record reflects that the RO began development for her Reserve 
service treatment records (STRs) by sending the Veteran a letter 
requesting information about her period of Reserve service.  She 
responded with the information; however, it appears no further 
action was taken.  The STRs are not associated with the claims 
file and must be sought.  The Veteran also testified that she met 
with a social worker at VA Jackson and had received treatment 
that was not of record.  Notably, there are no VA treatment 
records associated with the claims file and as they are 
constructively of record, they must be sought.    

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran underwent resection and reconstruction surgery to 
correct infertility (a fallopian tube blockage) during her active 
service.  In the March 2010 Travel Board hearing she testified 
that after her discharge from active service (during her 19 year 
reserve career) she was having "female problems" that became 
worse until the pain became so bad that she went to a doctor.  
She noted that the doctor that treated her recommended a full 
hysterectomy.  The evidence of record shows that she had the 
hysterectomy in February 1993.  However, neither the initial 
consultation nor surgical records are associated with the claims 
file.  These records are critical to the Veteran's claim.  The RO 
attempted to secure the records from Elgin Air Force Base (AFB) 
and certified that they were unavailable.  The certification 
indicates that the efforts to secure the records included 
submitting one request to the National Personnel Records Center 
(NPRC).  Notably, the Veteran submitted a February 1993 treatment 
note from the surgeon that performed the hysterectomy, so the 
records did at one time exist.  What remains to be seen is 
whether the records were retired or destroyed.  The Board finds 
that more exhaustive efforts need be made to secure the records.

Additionally, the Board finds that the evidence of record 
(particularly her complaints of continuity of symptoms following 
surgery) indicates that the Veteran's residuals of her 
hysterectomy may be associated with her active service (to 
include fallopian tube surgery and menstrual difficulties 
therein).  Accordingly, a VA nexus examination is warranted.      

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record 
copies of
complete clinical records of all VA 
treatment the Veteran has received for 
gynecological problems and depression (to 
include VA social worker visits).

2.	The RO should ask the Veteran to 
identify the 
providers of any and all evaluation and/or 
treatment she received for gynecological 
problems and depression not already 
associated with the claims file.  She 
should provide a chronological listing of 
names and locations of all providers, as 
well as any releases necessary for VA to 
secure records of private 
treatment/evaluations.  The RO must secure 
for association with the claims file the 
complete clinical records from all sources 
identified.

3.  The RO should secure for the record 
complete copies of the Veteran's Air Force 
Reserve STRs.  All potential sources 
should be utilized to secure the records 
and such efforts should be thoroughly 
documented in the claims file.  If the 
records are determined to be unavailable 
it should be so certified for the record.   

4.	The RO should conduct a complete and 
exhaustive 
search including alternate source 
development to secure for the record 
copies of complete clinical records of all 
treatment that the Veteran received at 
Elgin AFB as a dependent (to include 
surgical records).  The RO should 
determine whether once existing records 
would have been maintained at the facility 
indefinitely or whether they would have 
been retired or destroyed (and document 
the response to that inquiry for the 
record).  If the practice was to retire 
the records, the facility to which they 
would have been forwarded should be 
contacted for the records (to include 
additional requests to the NPRC).  If the 
practice was to retire dependent medical 
records from Elgin AFB to the NPRC, it 
should be documented for the record.  Any 
negative responses and efforts to secure 
the records) should be documented in 
detail in the claims file.  If the records 
are determined to be unavailable it should 
be so certified for the record.    



5.	The RO should contact the Veteran and 
ask her to 
submit any further Reserve 
clinical/surgical records relating to her 
hysterectomy in her possession (that she 
may have since acquired).  

6.	Only after the above development has 
been 
completed, the RO should arrange for the 
Veteran to be examined by an appropriate 
physician.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner is 
asked to address the following:  

a.	Identify any current gynecological 
disability.  

b.	Provide an opinion as to whether 
it is at least as likely as not (a 
50 percent or greater probability) 
that any of the identified 
disability(ies) is etiologically 
related to the Veteran's active 
service (to include fallopian tube 
surgery therein).  

7.	The RO should then re-adjudicate the 
claims.  If 
any remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


